       Case 2:15-cr-00058-MCE Document 131 Filed 10/27/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
5
     Attorney for Defendant
6
     TABITHA VALDEZ
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    ) Case No. 2:15-CR-000058-2 MCE
                                                  )
12                   Plaintiff,                   ) UNOPPOSED REQUEST FOR BRIEFING
                                                  ) SCHEDULE; ORDER
13   vs.                                          )
14                                                )
     TABITHA VALDEZ,                              )
15                                                )
                     Defendant.                   )
16                                                )
                                                  )
17
18
             Ms. Tabitha Valdez, through counsel, Assistant Federal Defender Hannah Rose Labaree,
19
     requests that this Court impose the following briefing schedule in the above-captioned case:
20
     Counsel for the government has indicated she has no objection.
21
22           Defense Motion for Compassionate Release:           October 22, 2020

23           Government Opposition/Non-opposition:               November 5, 2020
24           Optional Defense Reply:                             November 12, 2020
25
     ///
26
     ///
27
     ///
28
       Unopposed Request for Briefing Schedule;     -1-
       Order
      Case 2:15-cr-00058-MCE Document 131 Filed 10/27/20 Page 2 of 2


1    DATED: October 22, 2020                                Respectfully submitted,
2
3                                                           HEATHER E. WILLIAMS
                                                            Federal Defender
4
                                                            /s/ Hannah R. Labaree
5                                                           HANNAH R. LABAREE
                                                            Assistant Federal Defender
6
                                                            Attorneys for Tabitha Valdez
7
8                                                ORDER
9           The proposed briefing schedule set forth above is hereby ADOPTED.
10
            IT IS SO ORDERED.
11
     DATED: OCTOBER 26, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Unopposed Request for Briefing Schedule;    -2-
      Order
